


Exhibit 10.1


Summary of Nonemployee Director Compensation Program
IHS Inc.


Director Compensation
Our nonemployee directors receive compensation for their service on our Board.
The compensation is comprised of annual cash retainers and equity awards, as
described in the table below. The Board Retainer and certain other retainers may
be converted into deferred stock units or deferred under the IHS Inc. 2004
Directors Stock Plan ("Directors Stock Plan"). In addition, our nonemployee
directors are reimbursed for reasonable expenses. 


Annual Director Compensation
 
$
Board Retainer
 
90,000
Committee Chair Retainer:
 
 
Nominating and Corporate Governance Committee
 
17,500
All Other Committees
 
30,000
Committee Member Retainer:
 
 
Audit Committee
 
15,000
All Other Committees
 
10,000
Lead Independent Director Retainer
 
30,000
Annual Equity Award (1)
 
150,000
 
 
 
(1) On December 1 of each year of service, each nonemployee director shall
receive an award consisting of restricted stock units whose underlying shares
shall have, on the date of grant, a fair market value equal to $150,000. The
award has a one-year vesting period. Directors may choose to defer receipt of
the shares underlying the RSUs until after their termination of service.
 
 



Each nonemployee director shall receive on the date he or she is elected to the
Board for the first time a one-time award consisting of restricted stock units
whose underlying shares will have, on the date of grant, a fair market value (as
defined in the plan) equal to $150,000 (rounded to the nearest whole number of
shares). The award has a one-year vesting period. Directors may choose to defer
receipt of the shares underlying the RSUs until after their termination of
service.
All equity awards for nonemployee directors will be issued pursuant to the
IHS Inc. 2004 Directors Stock Plan.
We provide liability insurance for our directors and officers.






